DETAILED ACTION
Status of the Application
This in response to the Amendment filed on December 09, 2021, , Claims 1-5, 8-15, 17-22, 24-33, 35-36 and 41-42 are pending and presented for examination.

NOTE: in the remarks, the applicant asked In the event that the Patent Office maintains the current rejections after consideration of this response, Applicant respectfully requests an Examiner Interview in order to further prosecution of the present application. The Examiner attempted to contacted the attorney and left a voice mail, but the attorney was not reached. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 18, 24-26 and 41-42 are rejected under 35 USC 103 as being unpatentable over (3GPP TR 23.887 hereinafter "3GPP 887") in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1) and further in view of Wang et AL (US 2014/0194150 A1).


Regarding claim 1, 3GPP 887 discloses “A method of detecting, at a mobility node in a communications network, a state where a mobile terminal is incapable of replying to a message” (see 3GPP 887 page 108, lines 23 -50; method of detecting at mobility management Entity (MME) that a UE is unreachable), the method comprising “receiving a create bearer request from a gateway node for a subsequent establishment of a bearer with the mobile terminal” (see 3GPP 887 page 108, lines 23 -50; receiving GTP-C message from a gateway (PGW)).  Also, 3GPP 887 teaches the claimed feature of “determining whether the mobile disclosing that if long DRX cycle is applied for the UE, the MME may immediately reject the GTP-C message indicating the UF is not reachable ).  Moreover, 3GPP 887 discloses the limitation of “sending a create bearer response to the gateway node indicating that the mobile terminal is in the long DRX cycle or in the power saving state and not yet capable of replying to the message” (3GPP 887 page 108, lines 23 -50; when determining that long DRX cycle is applied for the UE the MME reject the GTP-C message to the PGW indicating that the UE is not reachable now). 
3GPP 887 does not appear to explicitly disclose “receiving a service request from the mobile terminal” and “sending, in response to the service request, a modify bearer request to the gateway node which modify bearer request comprises indication indicating that the mobile terminal is now reachable and capable of responding to a message for establishing a bearer”.  However, Venkitaraman discloses “receiving a service request from the mobile terminal” (See Venkitaraman fig. 3 and ¶ 0031, identifying the mobile station is being un-reachable;  ¶ 0033; discloses determining transmission of an ARP or neighbor advertisement message from the mobile network node or the presence of L2 connectivity) and “sending, in response to the service request, a modify bearer request to the gateway node which modify bearer request comprises indication indicating that the mobile terminal is now reachable and capable of responding to a message for establishing a bearer”; (See Venkitaraman fig. 3 and ¶s 0033; based on determining transmission of an ARP or neighbor advertisement message from the mobile network node or the presence of L2 connectivity, exchanging or sending reachability information indicating the mobile network node is now reachable). At the time of invention, it The suggestion for doing so would have been to improve the efficiency of the system by providing information to the network of when the terminal can receive messages again and to reducing unnecessary data traffic to components of a network (See ¶ 0001, abstract).  
Neither 3GPP 887 nor Venkitaraman does not appear to explicitly disclose the service request is received as a control panel signal.  However, Wang discloses “service request from the mobile terminal as a control plane signal”; (See Wang ¶s 0035, 0037; receiving a service request, by network management, from the user terminal; the received service request will indicate that the terminal is active again and change the status of the terminal to reachable). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887,  Venkitaraman and Wang before him or her, to modify the invention of 3GPP 887 to use service request sent by the terminal as indications that the terminal is active and update reachable states of the terminal. The suggestion for doing so would have been to determine a terminal state, to avoid that the network side considers that the terminal is in the offline state by mistake (See Wang ¶ 0005).

Claims 18 , 24-25 are the mobility node claims corresponding to the method claims 1 and 7-8 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 and 7-8.  Claims 18 and 24-25 are rejected under the same rational as claims 1 and 7-8.

Regarding claim 26, claim 18 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “said mobility node being a Mobility Management Entity, MME, or a Serving General Packet Radio Service Support Node, SGSN”; (see 3GPP 887 page 108, lines 23 -50).

Regarding claim 41, claim 1 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “wherein the indication indicates that the mobile terminal is reachable and capable of responding to the message”; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again).

Regarding claim 42, claim 1 is incorporated as stated above.  In addition, the combination of 3GPP 887 and Venkitaraman further discloses “wherein the indication indicates that the mobile terminal is reachable and capable of responding to the message for establishing the bearer”; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again).


Claims 3, 4, 20, 21 are rejected under 35 USC 103 as being unpatentable over (3GPP TR 23.887 hereinafter "3GPP 887") in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1), Wang et AL (US 2014/0194150 A1) and further in view of Fu et al (US 2015/0208288 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  3GPP 887 does not appear to explicitly disclose wherein the response to the gateway node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message.  However, Fu discloses wherein the response from the mobility node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message; (See Fu ¶ 0020 - ¶ 0022; providing eDDA information which include power preference indicators and mobility information; mobility information includes mobility Estate estimation (MSE) of the UE including idle/connected state and when the UE is available). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 and Fu before him or her, to modify the invention of 3GPP 887 provide information about the UE including mobility Estate estimation information. The suggestion for doing so would have been so that In order to attain these objects, both the UE and network sides need to obtain state information of each other (¶ 0002).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, the combination of 3GPP 887, Venkitaraman and Fu further discloses “wherein the estimated time is based on a .

Claims 20 – 21 are the mobility node claims corresponding to the method claims 3 – 4 that have been rejected above.  Applicant attention is directed to the rejection of claims 3 – 4.  Claims 20 – 21 are rejected under the same rational as claims 3 – 4.

Claims 5 and 22 are rejected under 35 USC 103 as being unpatentable over (3GPP TR 23.887 hereinafter "3GPP 887") in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1) and further in view Wang et AL (US 2014/0194150 A1).

Most of the limitations of claim 5 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above. 3GPP 887 does not appear to explicitly disclose storing the response at the mobility node; and forwarding the stored response to another serving mobility node when the mobile terminal changes to said another serving mobility node. However. At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 before him or her, to modify the invention of 3GPP 887 to store the response at the mobility node and forward the stored response to another serving mobility node when the mobile terminal changes to said another serving mobility node. The suggestion for doing so would have been provide the updated state information of the UE to all the serving mobility nodes the UE will be connected to.

Claim 22 is the mobility node claims corresponding to the method claim 5 that has been rejected above.  Applicant attention is directed to the rejection of claim 5.  Claim 22 is rejected under the same rational as claim 5.



Claims 9, 14-15, 17, 27, 28, 31-36 are rejected under 35 USC 103(a) as being unpatentable over Xle et al (US Pub. No. 2015/0117285 A1) in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1) and further in view Wang et AL (US 2014/0194150 A1).


Regarding claim 9, Xle discloses “A method of detecting, at a gateway node in a communications network, a state where a mobile terminal is incapable of replying to a message” (See Xle fig 15; method detecting at the GGSN/PGW that a UE is not reachable), the method comprising “Sending a create bearer request to a mobility node for a subsequent establishment of a bearer with the mobile terminal” (see Xle figure 15 and ¶ 0224, ¶ 0025; sending a message to the GGSN/PGW and forwarded to the SGGN/MME).  Also, Xle teaches the claimed feature of “receiving a response from the mobility node indicating that the mobile terminal is in a long Discontinuous Reception and Transmission, DRX, cycle or in a power saving state and not yet capable of replying to the message.” (see Xle figure 15 and ¶ 0227; the network element return a response indicating that the terminal is not reachable now and can’t respond to any message).
identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xle and Venkitaraman before him or her, to modify the invention of Xle provide a notification when an unreachable terminal becomes reachable. The suggestion for doing so would have been to improve the efficiency of the system by providing information to the network of when the terminal can receive messages again and to reducing unnecessary data traffic to components of a network (See ¶ 0001, abstract).  
Neither Xle nor Venkitaraman does not appear to explicitly disclose the service request is received as a control panel signal.  However, Wang discloses “service request from the mobile terminal as a control plane signal”; (See Wang ¶s 0035, 0037; receiving a service request, by network management, from the user terminal; the received service request will indicate that the termainal is active again and change the status of the terminal to reachable). At the time The suggestion for doing so would have been to determine a terminal state, to avoid that the network side considers that the terminal is in the offline state by mistake (See Wang ¶ 0005).

Regarding claim 14, claim 9 is incorporated as stated above.  In addition, combination of Xle and Venkitaraman further discloses “wherein the response from the mobility node comprises any one of the group consisting of: create bearer response, update bearer response, delete bearer response, update PDP context response, downlink data notification acknowledgement, delete PDP context response”; (see Xle Fig. 15).

Regarding claim 15, claim 9 is incorporated as stated above.  In addition, combination of Xle and Venkitaraman further discloses “sending the response to a Policy and Charging Rules Function, PCRF, node.”; (see Xle ¶ 0178; ¶ ¶ 0168, 158).

Most of the limitations of claim 17 have been noted in the rejection of claim 9.  Applicant’s attention is directed to the rejection of claim 9 above.  combination of Xle and Venkitaraman discloses sending a create bearer request to the mobility node when the estimated time has passed indicating that the mobile terminal is now capable of replying to the further create bearer request; (See Venkitaraman fig. 3 and ¶s 0031, 0032; identifying the mobile station is being un-reachable and when the mobile node send any service message such as advertisement message, determining that the mobile node is reachable again and send an updated reachability information stating that the mobile node is reachable again). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887 and Venkitaraman before him or her, to modify the invention of 3GPP 887 provide a notification when an unreachable terminal becomes reachable. The suggestion for doing so would have been to improve the efficiency of the system by providing information to the network of when the terminal can receive messages again and to reducing unnecessary data traffic to components of a network (See ¶ 0001, abstract).   

Claims 27 – 28, 31-33 are the gateway node claims corresponding to the method claims 9 – 10 and 13-15 that have been rejected above. Applicant attention is directed to the rejection of claims 9 – 10 and 13-15.  Claims 27 – 28 and 31-33 are rejected under the same rational as claims 9 – 10 and 31-33.

Claims 35 is the gateway node claims corresponding to the method claim 17 that have been rejected above. Applicant attention is directed to the rejection of claims 17.  Claims 35 are rejected under the same rational as claim 17.


Regarding claim 36, claim 27 is incorporated as stated above.  In addition, Xle further discloses “said gateway node being a Serving Gateway, SGW, a Packet Data Network Gateway, .


Claim 11, 12, 29, 30 are rejected under 35 USC 103(a) as being unpatentable over Xle et al (US Pub. No. 2015/0117285 A1) in view of Venkitaraman et al (US Pub. No. 2006/0274672 A1), Wang et AL (US 2014/0194150 A1) and further in view of Fu et al (US 2015/0208288 A1).

Most of the limitations of claim 11 have been noted in the rejection of claim 9.  Applicant’s attention is directed to the rejection of claim 9 above.  Xle does not appear to explicitly disclose wherein the response from the mobility node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message.  However, Fu discloses wherein the response from the mobility node further is configured to indicate an estimated time when the mobile terminal will be capable of replying to the message; (See Fu ¶ 0020 - ¶ 0022; providing eDDA information which include power preference indicators and mobility information; mobility information includes mobility Estate estimation (MSE) of the UE including idle/connected state and when the UE is available). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xle and Fu before him or her, to modify the invention of Xle provide information about the UE including mobility Estate estimation information. The suggestion for doing so would have been so that In order to attain these objects, both the UE and network sides need to obtain state information of each other (¶ 0002).

Regarding claim 12, claim 11 is incorporated as stated above.  In addition, the combination of Xle and Fu further discloses “wherein the estimated time is based on a DRX cycle period or on a period of an upcoming Tracking Area Update, TAU.”; (see Xle ¶ 0032, ¶ 0079).

Claims 29 – 30 are the gateway node claims corresponding to the method claims 11 – 12 that have been rejected above. Applicant attention is directed to the rejection of claims 11 – 12.  Claims 29 – 30 are rejected under the same rational as claims 11 – 12.

Response to Argument(s)
Applicant's argument(s) filed on December 09, 2021 have been fully considered but they are not persuasive.  Therefore, rejection is maintained. 

In the remarks, the main applicant’s argument revolves around that the combination of 3GPP 887 and Venkitaraman and Wang fails to teaches or suggest “receiving a service request from the mobile terminal as a contro] plane signal” and “sending, in response to the service request, a modify bearer request to the gateway node which modify bearer request comprises an indication indicating that the mobile terminal is reachable and capable of responding to a message for establishing a bearer
Venkitaraman still fails to teach sending a modify bearer request in response to receiving a service request. This service request is a control plane signal sent from the mobile terminal. In contrast, the teachings of Venkitaraman are all examples of user plane traffic from the mobile terminal.
IN response: A)	Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Venkatraman (fig. 3 and ¶ 0031) discloses identifying the mobile station is being un-reachable. Venkatraman also discloses determining transmission of an ARP or neighbor advertisement message from the mobile network node or the presence L2 connectivity (¶ 0033). Moreover, Venkatraman discloses based on determining transmission of an ARP or neighbor advertisement message from the mobile network node or the presence of L2 connectivity, exchanging or sending reachability information indicating the mobile network node is now reachable (See Venkitaraman fig. 3 and ¶s 0033;). The examiner agrees that Neither 3GPP 887 nor Venkatraman appear to explicitly disclose the service request is received as a control panel signal. To support the shortcomings of   Venkatraman, Wang was introduced. Wang disclose receiving a service request, by network management, from the user terminal (See Wang ¶s 0035, 0037). Also, Wang disclose that received service request will indicate that the terminal is active again and change the status of the terminal to reachable (See Wang ¶ 0035, ¶ 0037). At the 

Because the Patent Office is interpreting this user plane traffic as the claimed “service request” that is responded to, then Venkitaraman cannot teach sending such a modify bearer request in response to an actual service request that occurred previously as part of the necessary control plane signaling. As such, the teachings of Venkitaraman not only fail to teach the claimed feature, but also the teachings of Venkitaraman teach against the features of claim 1.
IN response: b)	Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. In the remarks, the applicant's arguments, regarding the above limitation are mere statements that was not supported with evidence or explanation how the reference failed to teach these 

The Patent Office has used Wang to remedy this deficiency. However, in Wang, the network knows that the device is reachable because it sends a Paging Request to the device. This teaching would not be combined with the previously discussed teachings, since Wang is not dealing with an instance where the device is unreachable: “sending the paging message to the terminal, and triggering the terminal to initiate service request message to the network management entity for which the terminal belongs currently.”° In Wang, the SR is sent after the network sends a Paging Request to the UE. This is different than the requirement of claim 1 where the SR is received and then the mobility node determines that the UE is reachable.
IN response: C)	Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With that being said, 3GPP 887 (page 108, lines 23 -50) disclosing that if long DRX cycle is applied for the UE, the MME may . Also, Venkatraman (fig. 3 and ¶ 0031) discloses identifying the mobile station is being un-reachable. Venkatraman also discloses determining transmission of an ARP or neighbor advertisement message from the mobile network node or the presence L2 connectivity (¶ 0033). Moreover, Venkatraman discloses based on determining transmission of an ARP or neighbor advertisement message from the mobile network node or the presence of L2 connectivity, exchanging or sending reachability information indicating the mobile network node is now reachable (See Venkitaraman fig. 3 and ¶s 0033;). The examiner agrees that Neither 3GPP 887 nor Venkatraman appear to explicitly disclose the service request is received as a control panel signal. To support the shortcomings of   Venkatraman, Wang was introduced. Wang disclose receiving a service request, by network management, from the user terminal (See Wang ¶s 0035, 0037). Also, Wang disclose that received service request will indicate that the terminal is active again and change the status of the terminal to reachable (See Wang ¶ 0035, ¶ 0037). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 3GPP 887, Venkatraman and Wang before him or her, to modify the invention of 3GPP 887 and Venkatraman to use service request sent by the terminal as indications that the terminal is active and update reachable states of the terminal. 

Applicant respectfully submits that the Patent Office has not provided any reasonable motivation to combine that was based only on knowledge which was within the level of ordinary skill at the time the claimed invention was made. As discussed above, the alleged motivations provided by the Patent Office are either technically incorrect or lacking sufficient specificity. As such, since there is no reason or motivation for a person of ordinary skill in the art at the time of invention to combine these separate teachings, the combination of 3GPP 887, Venkatraman, and Wang is improper..
IN response: d)	Examiner respectively disagrees. In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 


The applicant also argued that Claims 9 and 27 include features like those of claim 1 and, as such, are allowable for at least the same reasons discussed above with respect to claim 1.

In response, please see response to arguments above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468